 

Exhibit 10.1

 

PROMISSORY NOTE

 

$200,000.00

December 10, 2013

      

 

1.     Definitions. As used in this Promissory Note, the following terms shall
have the following meanings:

 

“Borrower” means American Locker Group Incorporated, a Delaware corporation, and
its successors and assigns.

 

“Business Day” means a weekday, Monday through Friday, except a legal holiday or
a day on which banking institutions in Dallas, Texas are authorized or required
by law to be closed. Unless otherwise provided, the term “days” when used herein
shall mean calendar days.

 

“Effective Date” means November 13, 2013.

 

“Event of Default” has the meaning set forth in Section 7.

 

“Housing Expenses” means the sum of the Borrower’s monthly living expenses,
including, but not limited to, mortgage principal and interest payments, rent
payments, homeowner or renter’s insurance premiums, homeowners association dues
and property taxes.

 

“Lender” means Anthony B. Johnston, and his heirs, successors and assigns.

 

“Loan Rate” means six percent (6%).

 

“Maturity Date” means November 30, 2014.

 

“Maximum Lawful Rate” means the maximum lawful rate of interest which may be
contracted for, charged, taken, received or reserved by Lender in accordance
with the applicable laws of the State of Texas (or applicable United States
federal law to the extent that such law permits Lender to contract for, charge,
take, receive or reserve a greater amount of interest than under Texas law).

 

“Note” means this Promissory Note and all modifications, increases,
replacements, renewals, and extensions of this Promissory Note.

 

All terms used herein, whether or not defined in this Note, and whether used in
singular or plural form, shall be deemed to refer to the object of such term
whether such is singular or plural in nature, as the context may suggest or
require.

 

2.     Promise to Pay. For value received, Borrower, unconditionally hereby
promises to pay to the order of Lender, at his place of business located at 2701
Regent Boulevard, DFW Airport, Texas 75261 Attn: Anthony Johnston, or at such
other place as the holder of this Note may hereafter designate, the principal
sum of TWO HUNDRED THOUSAND and NO/100 Dollars ($200,000.00) or so much thereof
as may be advanced hereunder, in lawful money of the United States of America
for the payment of private debts, together with interest on the unpaid principal
balance from time to time owing hereon computed from the date of advance by
Lender to Borrower until the earlier of repayment by Borrower or Maturity Date,
at a monthly rate that shall be, except as otherwise provided in this Note, the
lesser of: (a) the Loan Rate in effect from day to day; or (b) the Maximum
Lawful Rate. Interest on this Note is computed on a basis of actual days over a
365 day year. All past due principal and matured unpaid interest, at Lender’s
option, shall bear interest at the Maximum Lawful Rate, whether or not the
maturity of the indebtedness evidenced by this Note has been accelerated. Such
outstanding principal amount shall bear interest from the date hereof.

 

 
 

--------------------------------------------------------------------------------

 

 

3.     Interest Rate. The Loan Rate as of the Effective Date is six percent (6%)
accrued monthly.

 

4.     Payments. This Note, together with accrued but unpaid interest on the
unpaid principal balance hereof, is payable in full on the Maturity Date. If the
principal amount of this Note, together with accrued but unpaid interest on the
unpaid principal balance hereof, has not been paid in full on or before December
31, 2013, Borrower shall make a monthly payment to Lender in the amount of
$2,193.00. The first such monthly payment shall be made on January 1, 2014 and a
like payment shall be made on the first day of each calendar month thereafter
until the principal amount of this Note, together with accrued but unpaid
interest on the unpaid principal balance hereof, has been paid in full. Such
monthly payment is intended to reimburse Lender for Housing Expenses incurred by
Lender, and the obligation to make such payment shall be in addition to Lender’s
obligations to pay the principal amount of this Note and accrued interest
thereon, at the Maturity Date.

 

Except as expressly provided herein to the contrary, all payments on this Note
shall be applied in the following order of priority: (i) the payment or
reimbursement of any expenses, costs or obligations (other than the outstanding
principal balance hereof and interest hereon) for which Borrower shall be
obligated or Lender shall be entitled pursuant to the provisions of this Note;
(ii) the payment of accrued but unpaid interest hereon; and (iii) the payment of
all or any portion of the principal balance hereof then outstanding hereunder.
If an Event of Default exists under this Note, then Lender may, at the sole
option of Lender, apply any such payments, at any time and from time to time, to
any of the items specified in clauses (i), (ii) or (iii) above without regard to
the order of priority otherwise specified in this Section 4 and any application
to the outstanding principal balance hereof may be made in either direct or
inverse order of maturity. Payments shall be made by either check or wire
transfer. If any payment of principal or interest on this Note shall become due
and payable on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day. Acceptance by Lender of any payment in an
amount less than the full amount then due shall be deemed an acceptance on
account only, and the failure to pay the entire amount then due may become an
Event of Default. Borrower agrees that all payments of any obligation due
hereunder shall be final, and if any such payment is recovered in any
bankruptcy, insolvency or similar proceedings instituted by or against Borrower,
all obligations due hereunder shall be automatically reinstated in respect of
the obligation as to which payment is so recovered.

 

5.     Prepayment. Borrower may prepay this Note in part or in full without
penalty before final maturity, whether by cash, a new loan, renewal, or
otherwise. Prepayment in full shall consist of payment of the remaining unpaid
principal balance together with all accrued and unpaid interest and all other
amounts, costs and expenses for which Borrower is responsible under this Note or
any other agreement with Lender pertaining to this loan, and in no event will
Borrower ever be required to pay any unearned interest. A prepayment in full
prior to December 31, 2013 shall relieve Borrower of any and all obligations to
pay to Lender his Housing Expenses pursuant to Section 4 hereto.

 

 
 

--------------------------------------------------------------------------------

 

 

6.     Waiver. Except as otherwise provided herein, Borrower hereby waives all
notices of nonpayment, demands for payment, presentments for payment, notices of
intention to accelerate maturity, notices of actual acceleration of maturity,
grace, protests, notices of protest, and any other demands or notices of any
kind as to this Note, diligence in collection hereof and in bringing suit
hereon, and any notice of, or defense on account of, the extension of time of
payments or change in the method of payments, and without further notice hereby
consents to any and all renewals and extensions in the time of payment hereof
either before or after maturity and the release of any party primarily or
secondarily liable hereon. Borrower agrees that Lender’s acceptance of partial
or delinquent payments, or failure of Lender to exercise any right or remedy
contained herein or in any instrument given as security for the payment of this
Note shall not be a waiver of any obligation of Borrower to Lender or constitute
waiver of any similar default subsequently occurring.

 

7.     Events of Default and Remedies. At the option of Lender, the entire
unpaid principal balance and accrued interest owing hereon shall at once become
due and payable upon the occurrence at any time of any of the following “Events
of Default”:

 

(a)     the failure of Borrower to pay (or cause to be paid) when due any
installment of principal or interest of this Note in accordance with its terms,
through acceleration, or otherwise; or

 

(b)     the Borrower shall (1) apply for or consent to the appointment of a
receiver, trustee, intervener, custodian, or liquidator of itself or of all or a
substantial part of its assets, (2) be adjudicated bankrupt or insolvent or file
a voluntary petition for bankruptcy or admit in writing that it is unable to pay
its debts as they become due, (3) make a general assignment for the benefit of
creditors, (4) file a petition or answer seeking reorganization or an
arrangement with creditors or to take advantage of any bankruptcy or insolvency
laws, or (5) file an answer admitting the material allegations of, or consent
to, or default in answering, a petition filed against it in any bankruptcy,
reorganization, or insolvency proceeding, or take corporate action for the
purpose of effecting any of the foregoing; or

 

(c)     an order, judgment, or decree shall be entered by any court of competent
jurisdiction or other competent authority approving a petition seeking
reorganization of Borrower or appointing a receiver, trustee, intervener, or
liquidator of Borrower, or of all or substantially all of its assets, and such
order, judgment, or decree shall continue unstayed and in effect for a period of
thirty (30) days; or

 

(d)     the dissolution or liquidation of Borrower; or

 

(e)     Borrower fails to perform or comply with any covenant, agreement or
other obligation to be performed, observed or complied with by Borrower for the
benefit of any person or entity other than Lender, subject to any grace and/or
cure periods provided therein, which failure Lender determines, in its
discretion, could reasonably be expected to have a material adverse effect on
the business, operations, condition (financial or otherwise), or assets of
Borrower, the ability of Borrower to perform its obligations under this Note to
which it is a party or by which it is bound or the enforceability of this Note;
or

 

 
 

--------------------------------------------------------------------------------

 

 

(f)     The failure to have discharged within a period of thirty (30) days after
the commencement thereof any attachment, sequestration, or similar proceedings
against any of the material assets of Borrower.

 

It is understood and agreed by Borrower that the foregoing Events of Default are
cumulative, or other documents modifying, renewing, extending, evidencing,
securing or pertaining to this Note or the loan evidenced hereby. Upon the
occurrence of any of the Events of Default, then the holder hereof may, at its
option, do any one or more of the following: (i) declare the entire unpaid
balance of principal of and accrued, unpaid interest upon this Note to be
immediately due and payable; (ii) reduce any claim to judgment; (iii) foreclose
all liens and security interests securing payment thereof or any part thereof;
and/or (iv) without notice of default or demand, pursue and enforce any of
Lender’s other rights and remedies provided under or pursuant to any applicable
laws or agreement. All rights and remedies of Lender shall be cumulative and
concurrent and may be pursued singularly, successively, or together, at the sole
discretion of Lender, and may be exercised as often as the occasion therefor
shall arise and whether or not Lender has initiated any foreclosure proceeding,
judicial or otherwise. Failure by Lender to exercise any right or remedy upon
the occurrence of an Event of Default shall not constitute a waiver of the right
to exercise such right or remedy upon the occurrence of any subsequent Event of
Default. In the event that Lender, after the occurrence of an Event of Default
hereunder, consults an attorney regarding the enforcement of any of its rights
under this Note or if this Note is placed in the hands of an attorney for
collection or if suit be brought to enforce this Note, Borrower promises to pay
all costs thereof, including reasonable attorneys’ fees. Such costs and
attorneys’ fees shall include, without limitation, costs and reasonable
attorneys’ fees incurred by Lender in any appellate proceedings or in any
proceedings under any present or future federal bankruptcy act, state
receivership law or probate.

 

8.     Savings Clause; Ceiling Election. It is expressly stipulated and agreed
to be the intent of Borrower and Lender at all times to comply strictly with the
applicable Texas law governing the maximum rate or amount of interest payable on
the indebtedness evidenced by this Note (or applicable United States federal law
to the extent that it permits Lender to contract for, charge, take, reserve or
receive a greater amount of interest than under Texas law). If the applicable
law is ever judicially interpreted so as to render usurious any amount: (a)
contracted for, charged, taken, reserved or received pursuant to this Note or
any other communication or writing by or between Borrower and Lender related to
the transaction or transactions that are the subject matter of the Note; (b)
contracted for, charged, taken, reserved or received by reason of exercise of
the option to accelerate the maturity of this Note; or (c) Borrower will have
paid or Lender will have received by reason of any voluntary prepayment by
Borrower of this Note, then it is Borrower’s and Lender’s express intent that
all amounts charged in excess of the Maximum Lawful Rate shall be automatically
canceled, ab initio, and all amounts in excess of the Maximum Lawful Rate
theretofore collected by Lender shall be credited on the principal balance of
this Note (or, if this Note has been or would thereby be paid in full, refunded
to Borrower), and the provisions of this Note shall immediately be deemed
reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder and thereunder; provided, however, if this
Note has been paid in full before the end of the stated term of this Note, then
Borrower and Lender agree that Lender shall, with reasonable promptness after
Lender discovers or is advised by Borrower that interest was received in an
amount in excess of the Maximum Lawful Rate, either refund such excess interest
to Borrower and/or credit such excess interest against this Note then owing by
Borrower to Lender. Borrower hereby agrees that as a condition precedent to any
claim seeking usury penalties against Lender, Borrower will provide written
notice to Lender, advising Lender in reasonable detail of the nature and amount
of the violation, and Lender shall have sixty (60) days after receipt of such
notice in which to correct such usury violation, if any, by either refunding
such excess interest to Borrower or crediting such excess interest against this
Note then owing by Borrower to Lender. All sums contracted for, charged, taken,
reserved or received by Lender for the use, forbearance or detention of any debt
evidenced by this Note shall, to the extent permitted by applicable law, be
amortized or spread, using the actuarial method, throughout the stated term of
this Note (including any and all renewal and extension periods) until payment in
full so that the rate or amount of interest on account of this Note does not
exceed the Maximum Lawful Rate from time to time in effect and applicable to
this Note for so long as debt is outstanding. To the extent United States
federal law permits Lender to contract for, charge, take, receive or reserve a
greater amount of interest than under Delaware law, Lender will rely on United
States federal law instead of Delaware law for the purpose of determining the
Maximum Lawful Rate. Additionally, to the extent permitted by applicable law now
or hereafter in effect, Lender may, at its option and from time to time, utilize
any other method of establishing the Maximum Lawful Rate under such applicable
law by giving notice, if required, to Borrower as provided by applicable law now
or hereafter in effect.

 

 
 

--------------------------------------------------------------------------------

 

 

9.       GOVERNING LAW AND VENUE. THIS NOTE IS BEING EXECUTED AND DELIVERED, AND
IS INTENDED TO BE PERFORMED, IN DALLAS COUNTY, TEXAS AND THE LAWS (EXCLUDING
CHOICE OF LAW PROVISIONS) OF DELAWARE SHALL GOVERN THE VALIDITY, CONSTRUCTION,
ENFORCEMENT AND INTERPRETATION OF THIS NOTE, EXCEPT TO THE EXTENT FEDERAL LAWS
OTHERWISE GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT AND INTERPRETATION OF
ALL OR ANY PART OF THIS NOTE. ALL LEGAL ACTIONS RELATED TO THIS NOTE SHALL BE
BROUGHT IN THE APPROPRIATE COURT OF LAW LOCATED IN DALLAS COUNTY, TEXAS, TO THE
EXCLUSION OF ALL OTHER VENUES.

 

10.     WAIVER OF JURY TRIAL. BORROWER, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY KNOWINGLY, INTENTIONALLY, IRREVOCABLY, UNCONDITIONALLY
AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES,
RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS NOTE OR
ANY CONDUCT, ACT OR OMISSION OF LENDER OR BORROWER, OR ANY OF THEIR DIRECTORS,
OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER
PERSONS AFFILIATED WITH LENDER OR BORROWER, IN EACH OF THE FOREGOING CASES,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

 

 
 

--------------------------------------------------------------------------------

 

 

11.     Miscellaneous.

 

(a)     Notices or communications to be given under this Note shall be given to
the respective parties in writing as set forth in the Loan Agreement.

 

(b)     Time is of the essence of this Note.

 

(c)     This Note may not be changed or terminated orally, but only by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification, termination or discharge is sought.

 

(d)     This Note and all the covenants, promises and agreements contained
herein shall be binding upon Borrower’s successors, assigns, and inure to the
benefit of Lender’s, heirs, successors, assigns and personal representatives.

 

(e)     If any provision of this Note or the application thereof to any person
or circumstance shall, for any reason and to any extent, be invalid or
unenforceable, then neither the remainder of this Note nor the application of
such provision to other persons or circumstances nor the other instruments
referred to herein shall be affected thereby, but rather shall be enforced to
the greatest extent permitted by applicable law.

 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
above first written.

 

Effective November 13, 2013.

 

 

American Locker Group Incorporated

                     By: /s/ Stephen P. Slay     Name: Stephen P. Slay    
Title: Chief Financial Officer  

 